DETAILED ACTION
	Examiner has received and accepted the claims and remarks filed on 2 May 2022. These claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 18 has been cancelled.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding Claims 1 and 49, Applicant argues Nouen is directed to a gas leakage detected system for a bottled gas refilling station and is not related to a system being configured to produce coke, thus one skilled in the art would not have been motivated to combine the references. Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nouen is in applicant’s field of endeavor i.e. leak testing and reasonably pertinent to the particular problem with which the applicant was concerned i.e. the detection of a tracer gas in a fluid system (see Page 3, line 113 – Page 4, line 160). As such, Examiner deems the rejection as proper.
Applicant also argues Lootvoet is directed to a leak detector for a liquefied gas storage vessel and is not related to a system being configured to produce coke, thus one skilled in the art would not have been motivated to combine the references. Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lootvoet is in applicant’s field of endeavor i.e. leak testing and reasonably pertinent to the particular problem with which the applicant was concerned i.e. the detection of a tracer gas in a fluid system (see Page 3, lines 95 – 104). As such, Examiner deems the rejection as proper.

Claim Interpretation
The terms “high-pressure system” and “low-pressure system” are interpreted in the manner defined by the applicant in [0032] of the filed specification i.e. being relative terms. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 12 – 17, 19, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quanci (US 2016/0060532), in view of Weaver et al. (US 4898021), in further view of Nouen (FR 2764978), in further view of Lootvoet (FR 2517802).
Regarding Claim 1, Quanci teaches a method for coking coal, the method comprising: 
operating a low-pressure system within a structure (HHR coke plant), and in a negative pressure [0026, 0030] and high temperature environment of at least 1000 degrees Celsius [0044], the low-pressure system being configured to produce coke [0027] and comprising a passageway including at least one oven (100) having an oven chamber (112) [0027], at least one sole flue chamber (120) fluidically coupled to the oven chamber [0028], a tunnel (128) fluidically coupled to the sole flue chamber [0028], and a draft fan fluidically coupled to the tunnel and configured to control air pressure within the oven chamber [0041; the fan controls oven draft which is a pressure, 0030];
wherein flow (through the passageway) is characterized by a Reynolds number and a residence time (inherent characteristics of gas flowing through a passageway), the Reynolds number and residence time being dependent on operating of the draft fan and the passageway of the low-pressure system (inherently taught as the draft fan controls pressure and flow rate, and the passageway has a cross-sectional area; Reynolds number is dependent upon flow rate and cross-sectional area, and residence time is dependent upon flow rate), the structure being configured to fluidly isolate a high-pressure system (atmosphere) and the low-pressure system (as negative pressure can be maintained [0034] and dampers can be closed [0026 – 0029]).
Nevertheless, Quanci fails to disclose a method of detecting a leak in the system comprising: discharging a gaseous tracer into the high-pressure system adjacent to the structure to enable the gaseous tracer to flow through the passageway; after discharging the gaseous tracer, measuring an amount of the gaseous tracer at a location within the low pressure system downstream of at least one of the oven chamber, sloe flue chamber, or tunnel, wherein a measure amount of the gaseous tracer above a predetermined amount at the location within the low-pressure system indicates there is a leak in the structure.
Weaver teaches a method of detecting a leak in a system, as seen in Figures 1 - 4, the method comprising: 
operating a low-pressure system (interior of turbine-condenser system) within a structure (the turbine-condenser system) and in a negative pressure environment (via use of a vacuum pump) (Col 3, lines 33 – 42), the low pressure system including a passageway (passageway leading to 54) (Figure 2)
discharging a gaseous tracer (via 26) (Col 3, lines 12 – 16) into a high-pressure system (the ambient environment which has a higher pressure than the low-pressure system as the tracer flows into the leak) adjacent to the structure (Col 3, lines 12 – 16; Col 4, lines 13 – 20) to enable the gaseous tracer to flow through the passageway, wherein the flow through the passageway is characterized by a Reynolds number (an inherent characteristic of flow) and a residence time (time the tracer takes to travel from nozzle 26 to detector 52), the structure being configured to fluidly isolate the high-pressure system and the low-pressure system (as fluid communication between the systems via the structure is considered a leak, the structure inherently is configured to fluidly isolate when there is no leak present; Col 4, lines 13 - 20); and 
after discharging the gaseous tracer, measuring (via 50) an amount of the gaseous tracer at a downstream location within the low-pressure system (where 50 meets 55) (the tracer has entered the system being measured, therefore it is the low pressure system), wherein a measured amount of the gaseous tracer above a predetermined amount (above threshold V indicates these values are integrated indicate leak type) (Col 3, line 48 – Col 4, line 20), at the location within the low-pressure system indicates there is a leak in the structure (Col 3, line 48 – Col 4, line 20).
Weaver further teaches the measuring occurs downstream of the entire system (measurement occurs at the exhaust) (Col 3, lines 34 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Quanci’s method by incorporating Weaver’s leak testing i.e. discharging the tracer into the atmosphere adjacent to Quanci’s coke plant so that the tracer may enter a leak and join flow in Quanci’s passageway to be ultimately detected at the exhaust i.e. downstream of the oven chamber, sole flue chamber, and tunnel, for the benefit of determining if leaks are present in Quanci’s coke plant, as taught by Weaver (Col 4, lines 1 – 30).
Nevertheless, the combination fails to expressly disclose a Reynolds number of at least 4000.
Nouen teaches a Reynolds number defining the flow of the gaseous tracer is greater than 4,000 in at least one region of the system between a structure and a location (Page 4, lines 148 – 160).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Weaver so that a Reynolds number defining the flow of the gaseous tracer is greater than 4,000 in at least one region of the system between the structure and the location for the benefit of ensuring homogeneity of the gas mixture so that the full use of sensitivity and repeatability is possible, as taught by Nouen (Page 4, lines 142 – 147).
Nevertheless, the combination fails to expressly disclose the structure includes insulation.
Lootvoet teaches a structure including insulation (Page 3, lines 95 – 104).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination for use on structure including insulation for the benefit of determining if there is a leak where insulation is present, as taught by Lootvoet (Page 3, lines 95 – 104).
Regarding Claim 6, Quanci discloses the system for coking coal is a heat recovery coke plant [0027].
Regarding Claim 7, Weaver teaches measuring a baseline amount of the gaseous tracer before discharging the gaseous tracer adjacent to the structure (Col 3, lines 48 – 51); and 
comparing the baseline amount of the gaseous tracer with the gaseous tracer measured after discharging the gaseous tracer adjacent the structure to determine if there is a leak (as only that amount over the threshold will be integrated to determine the leak; Col 3, line 48 – Col 4, line 12).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 9, Weaver teaches measuring the amount of gaseous tracer at the location comprises continuously measuring the amount of gaseous tracer for a period (Figure 3).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 10, Weaver teaches the gaseous tracer mixes with other gases in the system (the tracer is a part of the exhausted air) (Col 3, lines 33- 37), and wherein the flow of the gaseous tracer and other gases is turbulent in at least one region of the system between the structure and the location (e.g. where 54 bifurcates as seen in Figure 2), wherein the system being for coking coal is disclosed by Quanci as discussed in the rejection of Claim 1 above.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 12, Weaver teaches discharging the gaseous tracer adjacent to the structure by direct discharging of the gaseous tracer (Col 3, lines 12 – 16).
Nevertheless, the combination fails to expressly disclose the discharging is within two inches; however, this would have been obvious to one of ordinary skill in the art. One skilled in the art would realize increasing the discharge distance from the leak site would result in increased potential of the gas not entering the leak while decreasing the discharge distance would result in decreased potential of the gas not entering the leak i.e. the closer the gas is discharged to the leak, the higher amount of gas will enter the leak. The more gas entering the leak, the higher chance of sensing the leak. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so directly discharging the gaseous tracer occurs as close as possible to the structure, including within two inches, for the benefit of ensuring as much as possible tracer enters the potential leak.
Regarding Claim 13, Weaver teaches discharging the gaseous tracer adjacent the structure comprises spraying the gaseous tracer across a first external facing surface of the system (Col 3, lines 12 – 16), wherein the system being one for coking coal is disclosed by Quanci as discussed in the rejection of Claim 1 above.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 14, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.II. As such, the broadest reasonable interpretation of Claim 14 is “discharging the gaseous tracer comprises discharging a first amount of the gaseous tracer adjacent to the structure” as the remaining claim limitations are contingent on “if a leak is detected”. Weaver teaches discharging the gaseous tracer comprises discharging a first amount of the gaseous tracer adjacent to the structure (Col 3, lines 12 – 16), thus meeting the instant claim limitations under broadest reasonable interpretations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 15, Weaver teaches the gaseous tracer is a compound (a) that is not otherwise present (see Figure 3 where there is tracer present only when introduced) and (b) that is detectable at the location (via 50) (Col 4, lines 1 – 12).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claims 16 and 17, Weaver teaches the gaseous tracer is a noble gas and is helium (Col 3, lines 3 – 4).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 19, Weaver teaches the steps of discharging the gaseous tracer and measuring the amount of gaseous tracer are performed without shutting off operation of the system (Col 3, lines 34 – 44) where the system being for coking coal is disclose by Quanci as discussed in the rejection of Claim 1 above.
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 48, Weaver teaches the predetermined amount is based at least in part on the residence time of the discharged gaseous tracer (depending on how long the residence time of the detected tracer is, a near or far leak can be determined) (Col 3, line 57 – Col 4, line 12) (Figures 3, 4). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.

Claims 8 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quanci (US 2016/0060532)., in view of Weaver et al. (US 4898021), in further view of Nouen (FR 2764978), in further view of Lootvoet (FR 2517802), in further view of La Spina (WO 2005/031297).
Regarding Claim 8, the combination fails to expressly disclose measuring a baseline amount of gaseous tracer comprises zeroing a reading on a measuring device.
La Spina teaches measuring a baseline amount of gaseous tracer comprises zeroing a reading on a measuring device (Page 9, lines 11 – 13).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including zeroing a reading on Weaver’s measuring device (50) for the benefit of providing useful signals to the operator, as taught by La Spina (Page 9, lines 13 – 14).
Regarding Claim 49, Quanci teaches a method for coking coal, the method comprising: 
operating a low-pressure system within a structure (HHR coke plant), and in a negative pressure [0026, 0030] and high temperature environment of at least 1000 degrees Celsius [0044], the low-pressure system being configured to produce coke [0027] and comprising a passageway including at least one oven (100) having an oven chamber (112) [0027], at least one sole flue chamber (120) fluidically coupled to the oven chamber [0028], a tunnel (128) fluidically coupled to the sole flue chamber [0028], and a draft fan fluidically coupled to the tunnel and configured to control air pressure within the oven chamber [0041; the fan controls oven draft which is a pressure, 0030];
wherein flow (through the passageway) is characterized by a Reynolds number and a residence time (inherent characteristics of gas flowing through a passageway), the Reynolds number and residence time being dependent on operating of the draft fan and the passageway of the low-pressure system (inherently taught as the draft fan controls pressure and flow rate, and the passageway has a cross-sectional area; Reynolds number is dependent upon flow rate and cross-sectional area, and residence time is dependent upon flow rate), the structure being configured to fluidly isolate a high-pressure system (atmosphere) and the low-pressure system (as negative pressure can be maintained [0034] and dampers can be closed [0026 – 0029]).
Nevertheless, Quanci fails to disclose a method of detecting a leak in the system comprising: discharging a gaseous tracer into the high-pressure system adjacent to the structure to enable the gaseous tracer to flow through the passageway; after discharging the gaseous tracer, measuring an amount of the gaseous tracer at a location within the low pressure system downstream of at least one of the oven chamber, sloe flue chamber, or tunnel, wherein a measure amount of the gaseous tracer above a predetermined amount at the location within the low-pressure system indicates there is a leak in the structure.
Weaver teaches a method of detecting a leak in a system, as seen in Figures 1 - 4, the method comprising: 
operating a low-pressure system (interior of turbine-condenser system) within a structure (the turbine-condenser system) and in a negative pressure environment (via use of a vacuum pump) (Col 3, lines 33 – 42), the low pressure system including a passageway (passageway leading to 54) (Figure 2);
measuring, via a measuring device (50), a baseline amount of a gaseous tracer (Col 3, lines 48 – 51); 
discharging a gaseous tracer (via 26) (Col 3, lines 12 – 16) into a high-pressure system (the ambient environment which has a higher pressure than the low-pressure system as the tracer flows into the leak) adjacent to the structure (Col 3, lines 12 – 16; Col 4, lines 13 – 20) to enable the gaseous tracer to flow through the passageway, wherein the flow through the passageway is characterized by a Reynolds number (an inherent characteristic of flow) and a residence time (time the tracer takes to travel from nozzle 26 to detector 52), the structure being configured to fluidly isolate the high-pressure system and the low-pressure system (as fluid communication between the systems via the structure is considered a leak, the structure inherently is configured to fluidly isolate when there is no leak present; Col 4, lines 13 - 20); and 
after discharging the gaseous tracer, measuring (via 50) an amount of the gaseous tracer at a downstream location within the low-pressure system (where 50 meets 55) (the tracer has entered the system being measured, therefore it is the low pressure system), wherein a measured amount of the gaseous tracer above a predetermined amount (above threshold V indicates these values are integrated indicate leak type) (Col 3, line 48 – Col 4, line 20), at the location within the low-pressure system indicates there is a leak in the structure (Col 3, line 48 – Col 4, line 20); and
comparing the baseline amount of the gaseous tracer with the gaseous tracer measured at the location to determine if there is a leak (as only that amount over the threshold will be integrated to determine the leak; Col 3, line 48 – Col 4, line 12).
Weaver further teaches the measuring occurs downstream of the entire system (measurement occurs at the exhaust) (Col 3, lines 34 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Quanci’s method by incorporating Weaver’s leak testing i.e. discharging the tracer into the atmosphere adjacent to Quanci’s coke plant so that the tracer may enter a leak and join flow in Quanci’s passageway to be ultimately detected at the exhaust i.e. downstream of the oven chamber, sole flue chamber, and tunnel, for the benefit of determining if leaks are present in Quanci’s coke plant, as taught by Weaver (Col 4, lines 1 – 30).
Nevertheless, the combination fails to expressly disclose a Reynolds number of at least 4000.
Nouen teaches a Reynolds number defining the flow of the gaseous tracer is greater than 4,000 in at least one region of the system between a structure and a location (Page 4, lines 148 – 160).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Weaver so that a Reynolds number defining the flow of the gaseous tracer is greater than 4,000 in at least one region of the system between the structure and the location for the benefit of ensuring homogeneity of the gas mixture so that the full use of sensitivity and repeatability is possible, as taught by Nouen (Page 4, lines 142 – 147).
Nevertheless, the combination fails to expressly disclose the structure includes insulation.
Lootvoet teaches a structure including insulation (Page 3, lines 95 – 104).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination for use on structure including insulation for the benefit of determining if there is a leak where insulation is present, as taught by Lootvoet (Page 3, lines 95 – 104).
Nevertheless, the combination fails to expressly disclose zeroing a reading on a measuring device.
La Spina teaches a reading on a measuring device (Page 9, lines 11 – 13).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including zeroing a reading on Weaver’s measuring device (50) for the benefit of providing useful signals to the operator, as taught by La Spina (Page 9, lines 13 – 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856